Citation Nr: 1510879	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel












INTRODUCTION

The Veteran served on active duty from April 1962 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  The Veteran submitted an October 2010 statement, asserting his belief that hypertension was incurred in service, but was never diagnosed.  He stated in his March 2010 notice of disagreement that, "Because I wanted to stay in the U. S. Coast Guard, I prevented or delayed taking medication of diabetes and hypertension by losing weight through diet and increased physical activity and I was very successful on doing this to the point of not having to take medication."  In his March 2012 formal appeal, he stated, "this hypertension (high blood) start while I was in service.  My lab work dated 8/7/79 indicated that my triglyceride was abnormally high 353.  On 3/24/81 it was 238."

Service treatment records confirm that there were findings of elevated triglycerides in August 1979 and March 1981, but do not show findings of high blood pressure or hypertension as defined by VA.  No hypertension or high blood pressure was shown on the January 1987 separation examination, or on an August 1987 VA examination conducted in conjunction with separation from service.  The Veteran did not report high blood pressure in January or August 1987.  

Private treatment records dated between March 1988 and May 1989 do not show treatment for high blood pressure or a diagnosis of hypertension.  A January 2005 treatment record from Dr. S.K. states, "B/P running [high] off and on.  Go over labs."  A February 2005 treatment record shows an assessment of hypertension.

He is service-connected for diabetes, and his statements indicate that he believes diabetes and hypertension stem from a common etiology.  He has not been provided a VA examination with a medical nexus opinion, and the record does not contain any medical evidence to support or contradict his lay statements regarding the etiology of his hypertension.  In light of the above, the Board finds that a VA examination with medical nexus opinion is required to determine whether his hypertension is caused by service or service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his hypertension.  The examiner should be requested to render an opinion regarding the following:

a) whether it is at least as likely as not (50 percent or more probability) that currently diagnosed hypertension had its onset in service, or is otherwise related to service.  

The examiner is asked to specifically comment on the significance, if any, of the findings of elevated triglycerides in August 1979 and March 1981 during service.  The examiner is asked to thoroughly explain in lay terms whether or not elevated triglycerides are related to hypertension.  

b) whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is proximately due to the Veteran's service-connected diabetes mellitus.  

c) whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is permanently aggravated by, the Veteran's service-connected diabetes mellitus.  

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the hypertension prior to aggravation and the level of severity of hypertension due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  Thereafter, readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



